DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, Claims 1-11 and 20, filed on 5/24/2021 is acknowledged. The traversal is not persuasive because the restriction requirement is based on the lack of unity analysis which is in accordance with the PCT and its implementing regulations. MPEP does not state a restriction requirement is improper if there was no rejection in the PCT phase. 
Therefore, the restriction requirement based on the lack of unity analysis is still deemed proper and is made final.  Accordingly, claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/13/5/24/2021.	
Response to Amendment
The amendment of claims 1-2, 10 are supported by the specification. The new claim 21 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/24/2021. Thus, the following action is properly made final.  
Claim Objections
Claim 6 objected to because of the following informalities: “is from” is suggested to be replaced with “is”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3-6 recites “annealing a non-carbonized organic polymer bridging agent”. However, the specification discloses annealing an organic carbon containing polymer, the specification further discloses “no non-carbonized organic polymer bridging agent is present…”
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3-4 recites “such that some substantially no non-carbonized organic polymer bridging agent”. The language is confusing, this limitation is not addressed. 
Claim 3 recites “non-carbonized organic polymer bridging agent”. Does it mean the compound cannot be carbonized, such as metal? For purposes of expediting prosecution, the term is interpreted as “an organic carbon containing polymer”. 
Claim Rejections - 35 USC § 102
Claim(s) 1-7, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Exceptionally high thermal and electrical conductivity of three-dimensional graphene-foam-based polymer composites, RSC Adv, 2016, 6, 22364-22369).
Claims 1-2, 7: Liu teaches a composite comprising a graphene sponge and epoxy resin, the graphene content is 5 wt% and the thermal conductivity is 1.6 W/mk measured at room temperature (Fig 3 (a), Fig 2 (e and f)). The thermal conductivity is temperature dependent, and increases with temperature. Therefore, the thermal conductivity of Liu’s composite would fall within the claimed range when measured at a higher temperature between 25-90°C.  
It is noted that “a carbonized organic polymer bridging agent” is a product-by-process limitation.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim 3-6: the graphene itself reads on a carbonized organic polymer bridging agent.  “Formed by annealing…” and “carbonized…” are both product by process limitations and those claimed polymers are reagents which change the characteristic during the process. The determination of patentability is based on the product itself not the process.
Claim Rejections - 35 USC § 103
Claims 1-7, 10, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (CN 102732037) in view of Barzegar et al (Synthesis of 3D porous carbon based on cheap polymers and graphene foam for high-performance electrochemical capacitors, Electrochemica Acta 180 (2015) 442-450).
In setting forth this rejection a machine translation of CN 102732037 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation.
Claims 1-4, 6-7, 10, 20-21: Ren discloses a graphene foam/polymer highly conductive composite material for conductive composite material. The polymer can be polyethylene, polystyrene etc. The polymer is impregnated within the pores of graphene network [0010, 0017-0018]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Ren does not teaches a graphene foam like claimed.
However, Barzegar teaches a scalable production of high surface area nanoporous carbon material with good distribution of micro-, meso- and macro-pores was hydrothermally synthesized using both cheap polymers and graphene foam as carbon sources. The pores are homogeneously and uniformly distributed throughout the highly porous structure. Barzegar discloses polymers can be mixed with graphene to form composites. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use graphene foam of Barzegar in the composite of Ren to further improve conductivity because homogeneously and uniformly distributed pores would evenly distribute the electron and heat thus improve the conductivity, while non-uniformly distributed pores create blind zones and thus lower the conductivity. 
Ren is silent with respect to the thermal conductivity of the composite. However, the combination of teachings from Ren and Barzegar have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 5: those claimed polymers are reagents which change the characteristic during the process. The determination of patentability is based on the product itself not the process.
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that there is no indication that the carbonized polymeric bridging agent can be graphene, it is noted that the claim recites “the carbonized bridging agent comprises carbon”, graphene is carbon.
In response to applicant's argument that there is no motivation to combine, please refer to the claim rejection section above for the motivation.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763